Citation Nr: 0522956	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  00-11 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1970 until June 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.

This matter was previously before the Board in June 2001 and 
January 2004.  On those occasions, remands were ordered to 
accomplish additional development.


FINDINGS OF FACT

1.  The evidence does not establish that the veteran 
participated in combat with the enemy.

2.  The evidence does not corroborate the in-service 
stressors claimed by the veteran.

3.  The competent evidence does not include a diagnosis of 
PTSD based upon a verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in February 2004 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were filed and initially denied prior to 
the enactment of the VCAA.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical and personnel records.  Also of 
record are reports of VA and private post service treatment 
and examination.  Additionally, a December 1999 disability 
determination from the Social Security Administration (SSA) 
is affiliated with the claims file, along with accompanying 
documentation considered in the rendering of such decision.  
Finally, the veteran's statements in support of his claim are 
of record.  

The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
With respect to military records, searches have been 
undertaken by the Department of the Army and by the National 
Archives.  Finally, with regard to testimonial evidence, the 
veteran was asked to furnish identifying information to 
corroborate his claimed in-service stressors.  However, in a 
March 2004 communication, the veteran clearly indicated that 
he had no additional information to provide regarding his 
previously reported stressors.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection- PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994).  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Procedural background

In September 1992, the veteran raised a claim of entitlement 
to service connection for a "nervous condition."  As he 
subsequently submitted testimony regarding in-service 
stressors, the claim was construed as entitlement to PTSD.  
The RO denied the claim in a June 1993 rating decision.  The 
veteran did not appeal that determination and it became 
final.  See 38 U.S.C.A. § 7105.  A reopened claim for service 
connection for PTSD was again denied by an unappealed RO 
determination in December 1993.

In a communication received on October 31, 1997, the veteran 
requested that his claim of entitlement to service connection 
for PTSD be reopened.  While the request was denied by the RO 
in June 1998, October 1998 and January 1999 decisions, the 
veteran initiated an appeal.  The matter came before the 
Board in June 2001, at which time the claim was reopened.  
The Board then remanded the issue for further development.  
Another remand was ordered in January 2004.  Such development 
having since been completed, the merits of the veteran's 
claim may now be considered.

Factual background

Military evidence

Service personnel records reflect that the veteran served in 
Vietnam from November 15, 1970 to November 14, 1971.  The 
veteran's DD-214 shows that the veteran's primary specialty 
was 76V20 Equip. Stor., Spec 70/10/02.  The related civilian 
occupation was stock clerk.  The veteran's decorations 
include the Vietnam Service Medal with 2 Bronze Stars and the 
Republic of Vietnam Campaign Medal.  His discharge was 
"under honorable conditions."

Testimonial evidence

In a September 1992 statement, the veteran reported two 
separate stressor events.  First, he indicated that upon 
arriving in Vietnam, at Long Ben, he and the other soldiers 
faced incoming fire and started running around.  He stated it 
was a very scary moment that he would never forget.  
Additionally, he noted that he was shot at while working at 
the 32nd Medical Depot in Camran Bay.  He was in a truck at 
the time, and he jumped out, injuring his ankle. 

Further regarding the incident at Long Ben, the veteran 
clarified in a November 1992 letter that the shooting 
occurred in the fall of 1971.  Moreover, he stated that it 
was a little over a month later when he was shelled in the 
truck at Camran Bay.  

In his November 1992 correspondence, the veteran also 
reported an occasion where he shot two Viet Cong soldiers.  
He also witnessed a man being mauled by guard dogs.  
Moreover, he reported a confrontation with a Sergeant that 
occurred while they had both been drinking.  Furthermore, the 
veteran stated that he was affected by the drug use of fellow 
serviceman.  For example, he cited a "drug-related 
incident" in which a soldier was torched at Fort Hood.  
Finally, the letter indicated that the veteran had seen a 
psychiatrist while in service.

A November 1993 letter from the Environmental Support Group 
(ESG) stated that, according to U. S. Army casualty files and 
unit Morning Reports, the veteran was not injured or wounded 
in Vietnam.  Accompanying that letter was a U. S. Air Force 
chronology of attacks, including those against Bien Hoa.  The 
reports verify a standoff attack on November 17, 1970, which 
resulted in casualties.  

An October 1997 letter provided the names of witnesses as to 
some of the veteran's claimed stressors.  Specifically, it 
was indicated that the veteran's fight with a Sergeant was 
witnessed by Pvt. M. G.  Additionally, a Pvt. M. S. witnessed 
the soldier being torched at Fort Hood.  Finally, that 
October 1997 letter also indicated an incident in which a can 
of water was dumped on the veteran while he was sleeping.  
This event occurred during basic training at Fort Campbell, 
Kentucky.  

In an undated stressor statement, the veteran reiterated the 
above events.  In addition, he noted that he was always 
dodging enemy fire while assigned to the 606 Convalescence 
Center to assist with "AIKs."  This occurred at the end of 
1971 and in early 1972.
  
A January 1998 letter from the Department of the Army 
indicated that attempts were made to verify the torching of a 
soldier at Fort Hood, Texas.  No records verified such 
incident.  The letter indicated that if the veteran knew the 
complete name of the individual torched, an additional search 
might be possible.

In a September 1998 statement, the veteran indicated that his 
drill Sergeants at basic training were Sergeant McCall and 
Sergeant Barnhill, and that both should be able to verify 
that a bucket of cold water was dumped on him in his sleep.  

In a June 2003 statement, the veteran  further attempted to 
identify the soldier who was torched at Fort Hood.  He did 
not provide a name, but indicated that the soldier was a 
black individual from the 602 Maintenance Co.

Medical evidence

The service medical records do not reflect any complaints or 
diagnoses pertaining to any psychiatric problems.  An April 
1972 mental status examination was normal.  Additionally, the 
veteran denied nervous trouble, depression or excessive worry 
in reports of medical history.  The records of treatment do 
not verify any of the veteran's alleged stressors.  

The medical evidence of record includes VA outpatient 
treatment reports and a VA psychiatric examination conducted 
in November 1992.  The latter included a diagnosis of PTSD.  
That report also noted the veteran's in-service duties, to 
include guard duty, operating forklifts, driving trucks, 
picking up supplies and chauffeuring officers.  Such evidence 
also contains the veteran's reports of stressors consistent 
with that already noted above.  Finally, such evidence also 
details the veteran's current psychiatric symptomatology.  

The medical evidence of record also includes private 
treatment records from the following facilities: Mercy 
Medical Center, 1997-1999; La Salle Clinic, 1997-1998; Green 
Lake County Human Services Department, 1998-1999; D. B. R., 
M.D., 1998-2000; Affinity Medical Group, 2001; D. E. S., 
M.D., 2001; and, Ripon Medical Center, 1999.  Additionally, a 
June 1998 mental status examination performed in conjunction 
with the veteran's SSA claim is of record.

The private medical evidence listed above has been reviewed.  
Such evidence reflects the veteran's continued psychiatric 
complaints and contains diagnoses of PTSD.  As such records 
dealt exclusively with treatment, they contained no 
statements of etiology and did not discuss the veteran's 
military history, to include his claimed stressors.  

Analysis

The veteran is seeking service connection for PTSD.  He cites 
several traumatic incidents in service, as follows:  1) he 
experienced incoming mortar fire upon arrival at Long Ben; 2) 
he was a passenger in a truck that was shelled while the 
veteran was working at the 32nd Medical Depot in Camran Bay; 
3) he witnessed two Viet Cong soldiers get shot; 4) he 
watched a man being mauled by guard dogs; 5) he witnessed a 
soldier being torched at Fort, Hood, Texas; 6) he was 
involved in an altercation with a Sergeant while in Vietnam; 
and, 7) a bucket of cold water was dumped on him while he was 
sleeping during basic training at Fort Campbell, Kentucky.

As previously noted, in order to establish a claim of 
entitlement to service connection for PTSD, it is necessary 
to show that an in-service stressor occurred.  In making that 
assessment, it is first necessary to determine whether the 
veteran engaged in combat with the enemy.  The evidence here 
does not so demonstrate.  First, the veteran received no 
award or decoration specifically denoting combat 
participation (the Combat Infantryman Badge and the Combat 
Action Ribbon), combat incurred wounds (the Purple Heart 
Medal), or valor in combat with the enemy.  

In addition to receipt of designated awards and decorations, 
"conclusive evidence" of combat participation may also be 
established by "other supportive evidence."  See Zarycki, 
supra.  The Board finds the term "other supportive evidence" 
is unclear as to the limitations, if any, on what can 
constitute "other supportive evidence."  

At a minimum, however, the case law from the Court would 
preclude the use of the claimant's own assertions as "other 
supporting evidence," nor would post-service medical evidence 
suffice as "other supporting evidence."  To the extent that 
the term "other supporting evidence" in this context could 
consist of service department records, the Board finds that 
there are no service department medical or administrative 
records to establish any reported in-service stressor.  
Indeed, attempts were made by the Department of the Army to 
verify the veteran's stressors, but such efforts were 
unsuccessful.  Moreover, while documents located by E.S.G. in 
1993 verified a standoff attack at Bien Hoa on November 17, 
1970, the veteran's personnel records do not establish the 
veteran's presence at that location.  

Based on the foregoing, the Board finds that the record does 
not contain "conclusive evidence" that the veteran "engaged 
in combat with the enemy."  

Where the record, as here, fails to establish that the 
veteran engaged in combat with the enemy, the veteran's lay 
statements as to in-service stressors cannot be accepted 
without further corroboration through independent evidence.  
Doran, 6 Vet. App. at 288-89.  No independent evidence exists 
to substantiate any the veteran's specified stressors.  
Without such corroboration, an essential element of a PTSD 
claim remains unsatisfied and the veteran is therefore 
precluded from a grant of the benefit sought on appeal.  

In reaching the above conclusion, the Board recognizes that 
the competent evidence includes diagnoses of PTSD.  However, 
the validity of such diagnoses and opinions are dependent on 
the existence of an in-service stressor.  In the instant 
case, as just discussed, the file contains no evidence to 
corroborate the veteran's stressors.  Therefore, the 
diagnoses rendered were, by necessity, predicated solely on 
the veteran's own statements.  As such, they lack probative 
value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].  

Finally, the Board acknowledges that the veteran's personnel 
records reflect duties of equipment storage.  It has not been 
shown that he was involved in the transport of supplies.  As 
such, it is not established that the veteran's reported 
stressor of being shelled while in a truck may be considered 
consistent with the circumstances, conditions, or hardships 
of the veteran's service.  See 38 U.S.C.A. § 1154(a).  
Nevertheless, the law is clear that unless combat status can 
be demonstrated, lay testimony alone is insufficient to 
establish the occurrence of an in-service stressor.  See 38 
C.F.R. § 3.304(f).

In conclusion, the evidence of record does not contain a 
diagnosis of PTSD based upon a verified in-service stressful 
event.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Accordingly, entitlement to service connection 
for PTSD is not warranted.  


ORDER

Service connection for PTSD is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


